Title: To Thomas Jefferson from Pseudonym: "Franklin’s Ghost", 25 July 1821
From: Pseudonym: “Franklin’s Ghost”
To: Jefferson, Thomas

New York.
              July. 25th 1821Mr Jefferson—will be happy to learn that, great progress is making here in gettg suitable. (not Tracts. and Bibles) books, for each Ship & vessel.—we are patronized by the wise and patriotic,—we are gettg up an extensive Library for the Forecastle. of the Franklin (74) which Ship is getting ready for a 4 Years cruise—how delighted we should be to a a single volume from ‘Monticello’—it will reach here in time & would be the means of getting us here hundreds of Books—Most respecty Your obt Sert
            
          the “Ghost of Franklin”P.S. Your Young Friend.—the Son of your true Friend James Maury. left here for Boston this morng—